Citation Nr: 1429015	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  08-26 363A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disability, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967, including service in the Republic of Vietnam. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from May and October 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran filed a notice of disagreement dated in November 2007, and the RO issued a statement of the case dated in September 2008.  The Veteran submitted a substantive appeal in September 2008.  

In his September 2008 substantive appeal, the Veteran requested the opportunity to testify before a Veterans Law Judge at the local regional office.  In August 2010, the Veteran submitted a statement indicating the he wished to withdraw his request for a hearing.  Since that time, the Veteran has not requested another opportunity to testify before the Board.  38 C.F.R. § 20.704.

In December 2011, the Board remanded the Veteran's claim for additional development.  The claim has since been returned to the Board for further appellate action.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDING OF FACT

The Veteran's left knee disability did not have its onset in service, within one year of service, nor is it otherwise a result of active military service.



CONCLUSION OF LAW


The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for certain chronic diseases, such as arthritis, when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995); 38 C.F.R. § 3.303(a).  

Additionally, certain disorders associated with herbicide agent (Agent Orange) exposure in service are presumed to be service connected if they are manifested to a compensable degree within a specified time period.  See 38 C.F.R. §§ 3.307, 3.309.  The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  

The Veteran's service personnel records indicate that he served in the Republic of Vietnam during the relevant time period and is therefore presumed to have been exposed to Agent Orange in service.  However, the condition for which he seeks service connection is not among the disabilities presumed to have been caused by Agent Orange exposure, as set forth in 38 C.F.R. § 3.309.  There is no additional evidence that Agent Orange caused his left knee disability.  Service connection on this basis is therefore not warranted.

The Veteran's claims file does not contain the Veteran's service treatment records, and there is no additional medical record of any injuries or treatment for his left knee in service or within one year of service.  

A review of the Veteran's post-service medical treatment records indicates he has been diagnosed and treated for osteoarthritis of his left knee.  In June 2000 the Veteran was seen at the VA.  He reported he had injury his left knee ten years prior and continued to have problems with it.  A November 2000 VA treatment record notes that the Veteran had surgery on his left knee after a motor vehicle accident in 1994.  He was indicated to have knee pain secondary to residuals of knee surgery.  The Veteran was also noted to have torn the ligaments in his left knee when he fell on a curb holding a heavy object.  An x-ray dated in September 2004 indicated moderate degenerative joint disease of the bilateral knees.  In August 2005, the Veteran was diagnosed with osteoarthritis of the bilateral knees.  He was treated with cortisone shots and other injections.  X-rays indicated osteoarthritis in both knees.  

Thus, while the evidence shows the Veteran has left knee osteoarthritis, there is no medical evidence indicating that the condition had its onset in service, within one year of service, or is otherwise related to his military service.  Instead, records suggest his knee problems began after a post-service injury.

The Board notes that the Veteran has contended that his left knee disability began in basic training and continued through his tour in Vietnam and has continued since that time.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994).  While the Veteran is competent to report symptoms such as knee pain, his assertions as to continued symptoms since service are not credible.  Significantly, as noted above, during a June 2000 VA treatment visit, he reported that his knee pain began approximately 10 years before, or around 1990 (approximately 23 years after his separation from service).  Other VA treatment records reflect the Veteran reported the onset as coincident with a motor vehicle accident around 1994.  During these treatment visits he never mentioned any incident in service or knee pain dating back to service.  As these statements were prepared at a time when the Veteran was not seeking VA compensation, the Veteran's sole purpose in relaying the history was to obtain an accurate diagnosis and treatment for his condition. See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

To the extent to which the Veteran seeks to establish a nexus himself, the Board notes that lay evidence may also be competent to establish medical etiology or nexus in certain situations.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to, and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require VA to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

The Board finds that the diagnosis and etiology of the Veteran's left knee osteoarthritis is a complex medical question, beyond the competency of a layperson.  The Board further finds that the question regarding the relationship between such a disability and military service to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, as the Veteran has only provided his own conclusory statements regarding causation, the Board finds that the Veteran's statements are of little probative value as he is not competent to opine on such a complex medical question.  

In summary, the preponderance of the evidence is against the Veteran's claim.  Because the preponderance of the evidence is against the claim, it must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  VA will also assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claims, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters dated in January and August 2007 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letters notified the Veteran of the evidence and information necessary to substantiate his claims and informed the Veteran of his and VA's respective responsibilities in obtaining that evidence.  

In addition to the foregoing, the Board observes that the Veteran's service personnel records, and VA medical records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  In this regard, the Board notes that the RO requested the Veteran's service treatment records from the National Personnel Records Center (NPRC).  The Veteran's service treatment records, however, could not be obtained.  After taking additional steps to obtain the Veteran's service treatment records, the Veteran was notified.  The RO memorialized its attempts to obtain the Veteran's records in a Formal Finding on the Unavailability of Service Medical Records dated in May 2007.  In this regard, the Board recognizes its heightened duty to explain its findings and conclusions and to consider benefit of the doubt and corroborative testimony such as buddy statements in cases where records are unavailable. O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Also, the Board notes that on remand, an attempt was made to obtain any VA treatment records related to treatment of the Veteran's left knee after a motor vehicle accident in 1994.  However, the VA Medical Center replied that the Veteran did not have any treatment records for that time period.  All other available VA treatment records have been obtained.

The Board also acknowledges that the Veteran has not been afforded a VA examination.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, this element establishes a low threshold and requires only that the evidence indicate that there may be a nexus between a current disability or symptoms and the Veteran's service.  The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Board finds that a VA examination is not necessary.  The evidence contained in the Veteran's claims file does not establish that the Veteran's left knee disability is linked to the Veteran's military service in any way.  Absent evidence that indicates that the Veteran has a current claimed disability related to symptoms in service, the Board finds that a VA examination is not necessary for the disposition of the claim.  The record is complete and the case is ready for review.

The Board concludes, after reviewing all evidence of record that the preponderance of the evidence is against the Veteran's claims adjudicated herein.  As such, any questions as to the appropriate disability rating or effective date to be assigned to the claims are rendered moot; and no further notice is needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless and will proceed with the adjudication of the Veteran's claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).


ORDER

Service connection for a left knee disability is denied.


____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


